DECISION OF DISMISSAL
Plaintiffs filed their Complaint on April 21, 2009, appealing the value of property identified as Account 8776 and Account 18050.
A case management conference was scheduled for August 18, 2009. Plaintiff Nicki A. Vandiver answered the telephone when the court initiated the conference call. She stated that Plaintiff Robie D. Vandiver was not available for the call and that she was not ready to proceed. That case management conference was cancelled.
On August 18, 2009, the court sent Plaintiffs a letter, asking them to explain why they were not ready to proceed with the scheduled case management conference and to "state any reasons why the Board of Property Tax Appeals Orders for tax year 2007-08 were not previously appealed to the Tax Court." (Court Ltr, Aug 18, 2009.)
On August 31, 2009, Plaintiff filed his response, indicating he wished to continue the appeal. He stated that "[o]n the morning of June 24 I was called to assist in a possible accident recovery involving two motorcycles * * *. Please understand that this caused my adrelin (sic) to reach a heightened state and therefore I completely forgot about the hearing. * * * The 2007-08 [Order] was not appealed because I was not informed by the county of my right to appeal." (Ptfs' Ltr, Aug 31, 2009.) *Page 2 
The court scheduled another case management conference for October 6, 2009. Notice of that conference was sent to Plaintiffs on September 1, 2009. Plaintiffs were not available for that conference. The court called the telephone number provided by Plaintiffs.
The court has reviewed the materials submitted by the parties and determined that Plaintiffs' appeal for tax year 2007-08 shall be dismissed because the Board of Property Tax Appeals Order was not appealed in a timely manner to the Tax Court. ORS 305.288 (2007). No exceptions apply to that situation.
On October 8, 2009, the court issued a Journal Entry which stated that if it had not heard from Plaintiffs within 14 days of that date, the appeal relating to tax year 2008-09 would be dismissed for lack of prosecution. (Journal Entry at 3.) The court has had no further communication from Plaintiffs. The court finds that tax year 2008-09 shall be dismissed for lack of prosecution.
Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiffs' appeal for property identified as Accounts 18050 and 8776 is dismissed for tax years 2007-08 and 2008-09.
Dated this ___ day of October 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on October29, 2009. The Court filed and entered this document on October 29, 2009.